— Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered September 2, 1986, convicting him of robbery in the first degree, burglary in the first degree and grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant was properly sentenced in accordance with the plea agreement. The defendant is not entitled to the imposition of a lesser sentence because he did not fulfill his part of the agreement which would have entitled him to such a sentence. The defendant’s efforts toward fulfilling his part of the agreement were not such as to place him in a position of "no-return” (see, People v McConnell, 49 NY2d 340, 345). Furthermore, we find that the sentence imposed was appropriate under the circumstances and not an improvident exercise of discretion (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.